Citation Nr: 0429084	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-16 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for glaucoma.

2.  Entitlement to service connection for a left shoulder 
disability to include impingement syndrome.

3.  Entitlement to a compensable evaluation for sinusitis.

4.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
right knee, currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for patellar 
tendonitis, mild patellofemoral compression syndrome, of the 
left knee, currently rated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Columbia, South Carolina.  

The veteran provided testimony at a hearing on appeal before 
the undersigned Veterans Law Judge in July 2004, in 
Washington, DC.  A transcript of that hearing has been 
produced and has been included in the claims folder for 
review.

The issues involving new and material evidence along with 
increased evaluations for the left and right knee are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on the part of the veteran.  




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran's current left shoulder disability did not 
have its onset in service and is not shown by competent 
medical evidence to be related to military service or any 
current service-connected disability.

3.  The veteran's service-connected sinusitis disability is 
manifested by complaints of stuffiness, runny nose and 
congestion.  The medical evidence does not show that the 
veteran has been prescribed bedrest or a regiment of 
antibiotics for his service-connected sinusitis and there is 
no evidence of hypertrophy of the turbinates along with 50 
plus percentage blockage of the nasal passages.  


CONCLUSIONS OF LAW

1.  A left shoulder disability, to include an impingement 
syndrome, was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).   

2.  The criteria for a compensable disability rating for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 
6510, 6511, 6512, 6513, 6514, and 6523 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the claims addressed in this decision, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the original rating decision, the statements 
of the case (SOCs), and the supplemental statements of the 
case (SSOCs).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he was actually suffering from 
a left shoulder disability related to his military service 
and that his sinusitis was more disabling than currently 
rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity, 
along with the etiology, of the claimed disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records and his 
records from the Charleston Naval Hospital - his medical 
services provider.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  It seems clear that the VA 
has given the veteran every opportunity to express his 
opinion with respect to his claims, the VA has obtained all 
known documents that would substantiate the veteran's 
assertions; and, the veteran has undergone examinations so 
that the VA would have a complete picture of the veteran's 
disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC's and the SSOC's, the RO 
informed him of what information he needed to establish 
entitlement to service connection and obtain a compensable 
evaluation.  The veteran was further told that he should send 
to the RO information describing additional evidence or the 
evidence itself.  The notice was provided by the RO prior to 
the transfer of the appellant's case to the Board, and the 
content of that notice and various duty to assist letters, 
along with the SOC and SSOCs, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The various letters satisfy the 
VCAA content-complying notice.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, SOCs, SSOCs, and 
their accompanying notice letters, VA satisfied the fourth 
element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and an increased evaluation.  He 
has, by information letters, rating decisions, SOCs, and 
SSOCs, been advised of the evidence considered in connection 
with his appeal and what information VA and the veteran would 
provide.  Thus, the Board finds that there has been no 
prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  Service Connection

The veteran asserts that while he was in service, he injured 
his left shoulder.  He contends that he still suffers from 
the residuals of that left shoulder injury, and that as such, 
he should be awarded VA compensation benefits for the 
residuals.  Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2004), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

With respect to the veteran's claimed left shoulder 
disability, the United States Court of Appeals (Court) has 
held that ". . . where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (The Court held that a witness must be competent 
in order for his statements or testimony to be probative as 
to the facts under consideration).  The Court has also held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

As reported, the veteran has asked that service connection be 
granted for a left shoulder disability to include nerve 
impingement.  The veteran is currently service-connected for 
a right shoulder disability, to include nerve impingement.  
On the occasion of the aforementioned hearing on appeal, the 
veteran asserted that he has never suffered from a right 
shoulder injury but did, instead, injured his left shoulder 
while he was in military.  He avers that previous medical 
professionals have erred in finding that he had a right 
shoulder disability, vice that of a left shoulder disorder.  

Despite the veteran's assertions, the veteran's service 
medical records are negative for complaints of or treatment 
for a left shoulder injury, disability, or disorder.  When 
the veteran initially applied for VA compensation benefits 
after he retired, he underwent a VA medical examination.  The 
date of the general examination was October 1996.  Before the 
examination, the veteran complained of a right shoulder 
disability.  He did not claim that he was also suffering from 
a disability of the left shoulder.  He did not mention any 
manifestations or symptoms emanating from the left shoulder.  
After the examiner finished the examination, a disability, 
condition, disease, or disorder of the left shoulder, to 
include nerve impingement, was not diagnosed.

It is not until December 2001 that the veteran raises the 
question of being previously misdiagnosed.  That is, in a 
statement to the RO, the veteran noted his assertions.

The record does contain medical evidence indicating some type 
of relationship between the veteran's current left shoulder 
disability and the veteran's fifteen plus years of service in 
the US Army.  The veteran provided a written statement from a 
Dr. K. Lundy, PhD, that states that the veteran has a left 
shoulder disability that began while the veteran was in 
service.  However, it is important to note that Dr. Lundy has 
made her conclusion based on the statements provided by the 
veteran.  

	. . . [the veteran] advises me . . . 
[The veteran] assures me that he has 
never had problems with the right 
shoulder.  Empiric studies have 
documented that providers often err in 
distinguishing right and left, even in 
surgeons who regularly remove the wrong 
leg or breast, so I believe it is 
reasonable to accept [the veteran's] 
account of things . . . 

She does not annotate any service medical records that show 
manifestations, symptoms, or complaints of a left shoulder 
injury, disease, or disability.  She admits that she only 
treated the veteran for a left shoulder disorder many years 
after the veteran retired from the service.  

It may be argued that the statement provided by the VA doctor 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2004) since 
a medical professional has linked the veteran's residuals 
with his military service.  The Board, however, finds that 
the statement is inconclusive and speculative.  This document 
is deemed to be of limited weight as the statement fails to 
assert a medical basis upon which the supposition was 
predicated.  The Court has made it clear that medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Perman v. Brown, 5 Vet. App. 237, 
241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a medical 
professional's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

In other words, since the medical professional based her 
conclusion on the history provided by the veteran, and there 
is no indication that she reviewed the veteran's service 
medical records, and the service medical records are negative 
for any injury of the left shoulder, such a statement 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  That is, since the medical 
professional did not provide treatises, manuals, or other 
documents that would support her original assertion, the 
Board finds that her statement is inconclusive at best.  An 
examiner's opinion must be supported by clinical evidence and 
not merely general conclusions based on a history furnished 
by the appellant.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Consequently, her suppositions are no better than 
the facts alleged by the claimant, and may be accorded little 
weight with regard to the etiology of the veteran's current 
disability.  See also LeShore v. Brown, 8 Vet. App. 406 
(1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The veteran underwent a VA examination of the left shoulder 
in August 2002.  The examiner repeated the history given by 
the veteran.  However, the examiner also noted that the 
veteran's left shoulder was x-rayed in January 2002, and that 
the results were within normal limits.  The examiner reported 
the veteran's recent history involving the left shoulder and 
subsequently diagnosed the veteran as having recently 
suffered from a labral tear and rotator cuff tear of the left 
shoulder.  However, the examiner did not specifically state 
whether the current disability was due to or the result of 
the veteran's military service.  

Notwithstanding the assertions made by the above-noted 
medical professional and the lack of other supporting medical 
evidence, the veteran has continued to assert that he suffers 
from a disability of the left shoulder and that this 
condition is the result of his military service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a VA physician, which would relate the veteran's 
current disability with the veteran's military service.  
Undoubtedly, these statements were made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  The Board notes that the veteran is 
competent to report that on which he has personal knowledge, 
i.e., what comes to him through his senses.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, the veteran is a lay 
person, and as a layperson, he does not have the expertise to 
opine regarding medical diagnosis or etiology.  He cannot 
state, with medical certainty, that his current left shoulder 
disability is related to his military service or some 
incident he experienced while he was in the US Army.  In the 
absence of evidence demonstrating that the veteran has the 
requisite training to proffer medical opinions, the 
contentions made by him are no more than unsubstantiated 
conjecture and are of no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 
Vet. App. 211 (1993).  In other words, the veteran may not 
self-diagnose a disease or disability, and he may not link a 
disability or diagnosis.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the left shoulder, 
positive medical evidence etiologically linking this disorder 
with the veteran's service has not been presented.  Moreover, 
there is no evidence showing that the disability may have 
been aggravated by his military service or even began while 
the veteran was in service.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The veteran's claim for entitlement to 
service connection for a left shoulder disability, to include 
impingement syndrome, is thus denied.  

II.  Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, is not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The veteran's sinusitis has been rated by analogy pursuant to 
the diagnostic criteria found at 38 C.F.R Part 4, Diagnostic 
Code 6522 (2004).  Under this code, allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side is 
assigned an evaluation of 10 percent.  Allergic rhinitis with 
polyps warrants assigned 30 percent.  This Diagnostic Code 
does not provide for a noncompensable disability evaluation.  
However, in every instance where the schedule does not 
provide for a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

Sinusitis may also be evaluated using the criteria found at 
38 C.F.R. Part 4, Diagnostic Code 6513 (2004).  This code 
states that a 10 percent rating will be assigned for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or: more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
warranted for sinusitis following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Fifty percent is the maximum disability rating 
under this code.  A note which follows these provisions 
indicates that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513 (2004).

In conjunction with his claim for a compensable evaluation, 
the veteran underwent a VA compensation examination in 
January 2002.  The veteran complained of chronic nasal 
congestion, runny nose, stuffiness, clogged ears, and some 
sinus pain.  The veteran told the examiner that he took an 
antihistamine and decongestant, and that he had suffered a 
sinus infection nine months previously.  Upon examination, 
the doctor found the veteran's nasal passages red and swollen 
with patches of mucus.  However, there was no overt 
obstruction of the nasal passage and x-ray films of the 
sinuses were within normal limits.

Another examination was performed in May 2003.  The 
complaints were similar to those given above with the veteran 
additionally complaining of sinus pain.  However, the veteran 
did not indicate that the condition was so debilitating that 
it caused him to go to his bed.  At that examination, the 
doctor found the following:

	. . . he has diffuse sinus 
tenderness as well as tenderness over the 
temples, tenderness over the 
temporomandibular joints and tenderness 
over the buccal surfaces.  His nasal 
mucosa is hyperemic and boggy with 
swelling and narrowing of the nasal 
passages.  Oropharynx is unremarkable. . 
. .

A diagnosis of sinusitis was given.  

The veteran's post-service retirement medical records have 
been obtained from the VA Medical Center in Charleston, South 
Carolina, and the Charleston Naval Hospital, Naval Weapons 
Center Charleston.  The records, stemming from 1994 to the 
present, show that the veteran received outpatient treatment 
for his disability.  He received medications to treat the 
stuffiness, the runny nose, and overall congestion.  They do 
not, however, indicate that the veteran was prescribed bed 
rest.  They do not insinuate that the veteran developed 
polyps of the nasal passage.  They are silent for complaints 
of repeated headaches or crusting.

As reported above, the veteran provided testimony before the 
Board in July 2004.  During that hearing, the veteran 
complained, again, of stuffiness, occasional discomfort, and 
a runny nose.  The veteran was silent as to complaints of 
repeated sinus infections or work missed due to his disorder.

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran has not testified about suffering from any 
incapacitating episodes per year of sinusitis characterized 
by headaches or the taking of antibiotics to relieve any type 
of sinus infection.  He has not complained of total 
obstruction of one of his nasal passages.  Moreover, the 
medical evidence has not shown that the veteran now has 
polyps, that there is 50 percent obstruction of the nasal 
passages, crusting, or other symptoms and manifestations 
indicative of a more disabling disorder.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4 (2004), whether or not 
they have been raised by the veteran or his representative, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In this case, the Board finds no provision upon 
which to assign a compensable evaluation.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board finds the preponderance 
of the evidence is against the veteran's claim for a 
compensable evaluation for sinusitis.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected sinusitis, as to render impractical the application 
of the regular schedular standards.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2004) are not met.




ORDER

Service connection for a left shoulder disability, to include 
impingement syndrome, is denied.

A compensable evaluation for sinusitis is denied.


REMAND

The veteran is in receipt for benefits for diabetes mellitus.  
The veteran has asserted that as a result of this condition, 
he now suffers from glaucoma.  He maintains that this 
disorder is related to his diabetes mellitus, and as such, he 
should be receiving VA benefits for glaucoma.  

The record reflects that the veteran has undergone various 
eye examinations in order to determine whether the veteran is 
now suffering from glaucoma and the probable etiology of said 
disorder.  A Charleston Naval Hospital Record from April 2002 
notes that the veteran might be suffering from glaucoma but 
that further testing was required.  Another report, dated 
March 2002, also indicates that the veteran might have 
glaucoma.  A third record, from April 2003, suggests that the 
veteran had a previous diagnosis or history of glaucoma.  
Finally, there is a private medical record from the Carolina 
Eyecare Physicians, dated December 2003, that gives a 
diagnosis of glaucoma.  The Board notes, however, that the 
diagnosis is merely given/written down and there are no back-
up documents that explain why the diagnosis was given.  In 
other words, it is unclear as to whether that note is merely 
reciting what the veteran has told the examiner or if an eye-
specialist has actually tested the veteran and diagnosed him 
with glaucoma.

The RO has denied service connection for glaucoma.  The RO 
originally denied service connection for this disability in 
October 1996.  More recently, in August 2003, the RO declined 
to reopen the veteran's claim because, in the opinion of the 
RO, the evidence did not show that the veteran was actually 
suffering from glaucoma.  As such, the RO concluded that new 
and material evidence had not been presented sufficient to 
reopen the veteran's claim.  

As a result of the VCAA (discussed above), the RO sent the 
veteran a VCAA letter in April 2003.  In that letter, the RO 
stated the following:

You were previously denied service-
connected compensation for glaucoma and 
were notified of the decision by letter 
dated October 31, 1996.

In order for us to reconsider this issue, 
you must submit new and material evidence 
to show that the condition was incurred 
in or aggravated by your active military 
service.  New evidence is evidence that 
has not previously been considered.  
Evidence that is merely cumulative and 
tends to reinforce a previously well-
established point is not considered new.  
Material evidence is evidence that is 
relevant to the issue of service 
connection.

In this instance, the veteran has not said that glaucoma was 
incurred in or aggravated by his military service.  Instead, 
the veteran has asserted that glaucoma is related to his 
diabetes mellitus.  He has claimed service connection on a 
secondary basis, a point not mentioned in the above VCAA 
notification letter.  Second, because the evidence in the 
original decision did not show that the veteran was actually 
suffering from glaucoma, the veteran was under the obligation 
to submit evidence showing that he had been diagnosed with 
glaucoma.  That is, the evidence submitted had to relate to 
this fact.  Yet, the RO did not inform him of this fact - 
instead it merely stated in the above VCAA letter that the 
veteran had to submit relevant evidence.  

The VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

Because the RO's VCAA letter did not properly inform the 
veteran as to what was necessary for him to prevail on his 
claim, this issue must be returned to the RO for the issuance 
of a new VCAA letter.  In other words, in the absence of such 
prior notice, the Board finds that the claim must be returned 
to the RO so that a new VCAA letter may be issued.  This must 
occur so that the VA will satisfy its duty under the VCAA to 
notify and assist the appellant with regards to his claim.  
It is the Board's opinion also that the VCAA letter should 
also address the remaining issues noted on the front page of 
this action.

Additionally, the veteran has appealed the rating assigned 
for his bilateral knee disabilities.  When the RO originally 
awarded service connection for each knee, it awarded 
compensation pursuant to the diagnostic criteria found at 38 
C.F.R. Part 4, Diagnostic Codes 5010 and 5257.  However, in 
the October 2001 rating decision, the RO recharacterized the 
veteran's knee disorders and rated them pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5010 and 
5258.  

Diagnostic Code 5258, of 38 C.F.R. Part 4 (2004), reads that 
the minimum and sole numerical rating available under this 
code is 20 percent.  However, the RO has only assigned a 10 
percent evaluation for each knee.  A review of the documents 
sent by the RO to the veteran fail to reveal a succinct 
discussion on why it limited the veteran's evaluation to 10 
percent vice the 20 percent listed under 38 C.F.R. Part 4, 
Diagnostic Code 5258 (2004).  Moreover, the RO was silent as 
to why it did not assign a separate rating pursuant to 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability) and 
VAOPGCPREC 9-98 (Multiple Ratings for Musculoskeletal 
Disability and Applicability of 38 C.F.R. §§ 4.40, 4.45 and 
4.59).  The Board finds that the RO has a duty to explain its 
actions in a more cogent manner, and since it did not do so, 
it did not fulfill the duty requirements of the VCAA.

Also, the VA Office of General Counsel has recently issued an 
opinion that allows for the assignment of separate ratings 
for a disability of the same joint based on limitation of 
flexion and limitation of extension.  See VAOGCPREC 9-04 
(Sept. 17, 2004).  The RO has not yet considered if this new 
opinion is applicable to the veteran's claim.  If it is, the 
veteran may be entitled to a higher evaluation for his 
bilateral knee disorders.  Thus, when the claim is remanded 
for the other development listed in this remand, the RO 
should also consider the applicability of this new opinion.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002), 
38 C.F.R. § 3.159(b)(1) (2004), and the 
holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002), as 
well as VAOPGCPREC 7-2004 are fully 
complied with and satisfied as to the 
issues on appeal.  In particular, the RO 
must inform the claimant:  (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his remaining issues on appeal.  

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.  The RO is hereby notified 
that it should refer to VA Fast Letter 
04-17, dated August 12, 2004, and the 
information required in the VCAA letter.  
The RO should also refer to VA Fast 
Letter 04-08, dated May 10, 2004.  

2.  Following completion of the above, RO 
should readjudicate the veteran's claims.  
In readjudicating the claims for 
increased evaluations left and right knee 
disabilities, the RO should take into 
consideration VAOPGCPREC 23-97, 
VAOPGCPREC 9-98, and VAOPGCPREC 9-2004, 
and must discuss the applicability or 
inapplicability of these GC opinions to 
the claims on appeal.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate appellate procedure.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



